Exhibit 10 (cc)
 
INDEMNIFICATION AGREEMENT
 
THIS AGREEMENT is made and entered into as of the 3rd day of May, 2002
(“Agreement”), by and between InterTAN, Inc., a Delaware corporation
(“Company”), and Michael D. Flink (“Indemnitee”).
 
RECITALS:
 
WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or officers in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to, and activities on behalf of, the corporation;
this is because such persons in service to corporations are being increasingly
subjected to expensive and time-consuming litigation relating to, among other
things, matters that traditionally would have been brought only against the
corporation or business enterprise itself; and
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, to attract and retain qualified individuals, the Company will attempt to
maintain on an ongoing basis, at its sole expense, liability insurance to
protect persons serving the Company and its subsidiaries from certain
liabilities; and
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future; and
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefore, nor to diminish or abrogate any rights of
Indemnitee thereunder; and
 
WHEREAS, each of Section 145 of the General Corporation Law of the State of
Delaware (“DGCL”) and the Bylaws is nonexclusive, and therefore contemplates
that contracts may be entered into with respect to indemnification of directors,
officers and employees; and
 
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified;
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee hereby covenant and agree as follows:



--------------------------------------------------------------------------------

Section 1.    Services by Indemnitee.    Indemnitee agrees to continue to serve
as a director or officer of the Company. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law), in which event the Company shall
have no obligation under this Agreement to continue Indemnitee in such position.
This Agreement shall not be deemed an employment contract between the Company
(or any of its subsidiaries) and Indemnitee. This Agreement shall continue in
force after Indemnitee has ceased to serve as a director or officer of the
Company.
 
Section 2.    Indemnification—General.    The Company shall indemnify, and
advance Expenses (as hereinafter defined) to, Indemnitee (a) as provided in this
Agreement and (b) to the fullest extent permitted by applicable law in effect on
the date hereof and as amended from time to time. The rights of Indemnitee
provided under the preceding sentence shall include, but shall not be limited
to, the rights set forth in the other Sections of this Agreement.
 
Section 3.    Proceedings Other Than Proceedings by or in the Right of the
Company.    Indemnitee shall be indemnified under this Section 3 if, by reason
of his Corporate Status (as hereinafter defined), he is, or is threatened to be
made, a party to or a participant in any threatened, pending, or completed
Proceeding (as hereinafter defined), other than a Proceeding by or in the right
of the Company. Pursuant to this Section 3, Indemnitee shall be indemnified
against all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if he acted in Good Faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe his conduct was unlawful.
 
Section 4.    Proceedings by or in the Right of the Company.    Indemnitee shall
be indemnified under this Section 4 if, by reason of his Corporate Status, he
is, or is threatened to be made, a party to or a participant in any threatened,
pending or completed Proceeding brought by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection with such Proceeding if he acted in Good Faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company; provided that if applicable law so provides, no indemnification
against such Expenses shall be made in respect of any claim, issue or matter in
such Proceeding as to which Indemnitee shall have been adjudged to be liable to
the Company unless and to the extent that the Court of Chancery of the State of
Delaware, or the court in which such Proceeding shall have been brought or is
pending, shall determine that such indemnification may be made.
 
Section 5.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.    Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Corporate Status, a party to (or a
participant in) and is successful, on the merits or otherwise, in any Proceeding
(including dismissal without prejudice), he shall be indemnified to the maximum
extent permitted by law against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters



--------------------------------------------------------------------------------

in such Proceeding, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
 
Section 6.    Indemnification for Expenses of a Witness.    Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith; provided that he shall
not be paid for time spent as such.
 
Section 7.    Advancement of Expenses.    Notwithstanding any provision of this
Agreement to the contrary, the Company shall advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding in
which Indemnitee is involved by reason of Indemnitee’s Corporate Status within
10 days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee. Indemnitee hereby
undertakes to repay any Expenses advanced if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified against such Expenses. Any
advances and undertakings to repay pursuant to this Section 7 shall be unsecured
and interest free.
 
Section 8.    Procedure for Determination of Entitlement to Indemnification.
 
(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
 
(b)    Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 8(a), a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case, unless Indemnitee and the Company agree otherwise, by Independent Counsel
(as hereinafter defined) in a written opinion to the Board of Directors, a copy
of which shall be delivered to Indemnitee; and, if it is determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within 10 days after such determination. Indemnitee shall cooperate with the
person, persons or firm making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
firm upon reasonable advance request any documentation or information that is
not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or firm making such
determination shall be paid by the Company (irrespective of the determination



--------------------------------------------------------------------------------

as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.
 
(c)    The Independent Counsel referred to in Section 8(b) shall be selected as
provided in this Section 8(c). The Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. Within 10
days after such written notice of selection shall have been given, Indemnitee
may deliver to the Company a written objection to such selection; provided that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 17, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or a court has determined that such
objection is without merit. If, within 20 days after submission by Indemnitee of
a written request for indemnification pursuant to Section 8(a), no Independent
Counsel shall have been selected and not objected to, Indemnitee may petition
the Court of Chancery of the State of Delaware or other court of competent
jurisdiction for resolution of any objection that shall have been made by
Indemnitee to the Company’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall then act as
Independent Counsel under Section 8(b). Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 10(a), Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).
 
(d)    The Company shall not be required to obtain the consent of Indemnitee to
the settlement of any Proceeding the Company has undertaken to defend if the
Company assumes full and sole responsibility for such settlement and the
settlement grants Indemnitee a complete and unqualified release in respect of
the potential liability. The Company shall not be liable for any amount paid by
the Indemnitee in settlement of any Proceeding that is not defended by the
Company, unless the Company has consented to such settlement, which consent
shall not be unreasonably withheld.
 
Section 9.    Presumptions; Reliance and Effect of Certain Proceedings.
 
(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or firm making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 8(a) and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or firm of any
determination contrary to that presumption. Neither the failure of Independent
Legal Counsel to have made a determination prior to the commencement of any
action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination thereby that Indemnitee has not met such applicable
standard of



--------------------------------------------------------------------------------

conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
 
(b)    If the person, persons or firm empowered under Section 8 to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within 60 days after receipt by the Company of the request
therefore, the requisite determination of entitlement to indemnification shall
be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided that
such 60-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person, persons or firm making the determination with
respect to entitlement to indemnification in good faith requests in writing such
additional time for the obtaining or evaluating of documentation and/or
information relating thereto.
 
(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contend ere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in Good
Faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe his conduct was unlawful.
 
(d)    For purposes of any determination of Good Faith, Indemnitee shall be
deemed to have acted in Good Faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers, agents or employees of
the Enterprise in the course of their duties, or on the advice of legal counsel
for the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser,
financial advisor or other expert or professional selected with reasonable care
by the Enterprise. The provisions of this Section 9(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.
 
(e)    The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
 
Section 10.    Remedies of Indemnitee.
 
(a)    If (i) a determination is made pursuant to Section 8 that Indemnitee is
not entitled to indemnification under this Agreement, (ii) advancement of
Expenses is not timely made pursuant to Section 7, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 8(b)
within 90 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 5, Section 6,
the



5



--------------------------------------------------------------------------------

last sentence of Section 8(b) or the last sentence of Section 17(g) within 10
days after receipt by the Company of a written request therefore, or (v) payment
of indemnification pursuant to Section 3 or Section 4 is not made within 10 days
after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by the Court of
Chancery of the State of Delaware of his entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at his option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. Indemnitee
shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 10(a); provided that
the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce his rights under Section 5. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.
 
(b)    If a determination shall have been made pursuant to Section 8(b) that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 10 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination.
 
(c)    If a determination shall have been made pursuant to Section 8(b) that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 10, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statements not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
 
(d)    If Indemnitee, pursuant to this Section 10, seeks a judicial adjudication
of or an award in arbitration to enforce his rights under, or to recover damages
for breach of, this Agreement, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all expenses
(of the types described in the definition of Expenses in Section 17 of this
Agreement) actually and reasonably incurred by him in such judicial adjudication
or arbitration unless it shall be finally determined by the court or arbitrator
before which such claim was brought that it was brought in bad faith. Even if it
shall be determined in such judicial adjudication or arbitration that Indemnitee
is entitled to receive part but not all of the indemnification or advancement of
Expenses sought, the expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be paid in full.
 
(e)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and hereby
stipulates, and shall so stipulate in any such court or before any such
arbitrator, that the Company is bound by all the provisions of this Agreement.



6



--------------------------------------------------------------------------------

 
Section 11.    Nonexclusivity; Insurance; Subrogation.
 
(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation, the Company’s Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in the DGCL,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
Certificate of Incorporation, Bylaws and this Agreement, it is the agreement and
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.
 
(b)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise such person serves at the request of
the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.
 
(c)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.
 
(d)    The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has otherwise
theretofore actually received such payment under any insurance policy, contract,
agreement or otherwise.
 
(e)    The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually theretofore received as indemnification or advancement
of expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.



7



--------------------------------------------------------------------------------

 
Section 12.    Duration of Agreement.    This Agreement shall continue until and
terminate upon the later of: (i) 10 years after the date that Indemnitee shall
have ceased to serve as a director or officer of the Company (or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that Indemnitee served at the request of the Company); or (ii) the
final termination of any Proceeding then pending in respect of which Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 10 relating thereto.
This Agreement shall be binding upon the Company and its successors and assigns
and shall inure to the benefit of Indemnitee and his heirs, executors and
administrators.
 
Section 13.    Severability.    If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(i) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (iii) to the fullest
extent possible, the provisions of this Agreement (including without limitation
each portion of any Section of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.
 
Section 14.    Exception to Right of Indemnification or Advancement of
Expenses.    Notwithstanding any other provision of this Agreement, but subject
to Section 10, Indemnitee shall not be entitled to indemnification or
advancement of Expenses under this Agreement with respect to any Proceeding
brought by Indemnitee, or any claim therein, unless the bringing of such
Proceeding or making of such claim shall have been approved by the Board of
Directors.
 
Section 15.    Identical Counterparts.    This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
 
Section 16.    Headings.    The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
Section 17.    Definitions.    For purposes or this Agreement:
 
(a)    “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or of any other corporation,
partnership, joint



8



--------------------------------------------------------------------------------

venture, trust, employee benefit plan or other enterprise that such person is or
was serving at the request of the Company.
 
(b)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
 
(c)    “Effective Date” means the date first above written.
 
(d)    “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.
 
(e)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel and lodging
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding.
 
(f)    “Good Faith” shall mean Indemnitee having acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, having
had no reasonable cause to believe Indemnitee’s conduct was unlawful.
 
(g)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company or any
affiliate thereof or Indemnitee (other than with respect to matters concerning
the Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Company shall promptly
pay the reasonable fees and expenses of the Independent Counsel referred to
above and shall fully indemnify such counsel against any and all Expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.
 
(h)    “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of the fact that Indemnitee
is or was a director or officer of the Company, by reason of any action taken by
him or of any inaction on his part while acting as director or officer of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as a director, officer, employee or agent of another



9



--------------------------------------------------------------------------------

corporation, partnership, joint venture, trust or other enterprise, in each case
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or advancement of
expenses can be provided under this Agreement; except one initiated by a
Indemnitee pursuant to Section 10 to enforce his rights under this Agreement.
 
(i)    References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company that imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, as participants or
beneficiaries; and a person who acted in good faith and in the manner he
reasonably believed to be in the interests of the participants and beneficiaries
of an employee benefit plan shall not be deemed to have acted in manner “not
opposed to the best interests of the Company” as referred to in this Agreement.
 
(j)    “Affiliate” means with respect to any person or entity, any other person
or entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with, such person or
entity.
 
Section 18.    Enforcement.
 
(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to continue to serve as a director and/or officer of the Company, and
to serve upon any committee of the Board of Directors of the Company as
requested by such Board, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving as a director and/or officer of the Company and a
member of any such committee.
 
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.
 
Section 19.    Modification and Waiver.    No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
 
Section 20.    Notice by Indemnitee.    Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation it may have to the Indemnitee under this
Agreement or otherwise, except to the extent the Company is materially
prejudiced by such failure.



10



--------------------------------------------------------------------------------

 
Section 21.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom the
notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:
 
(a)    If to Indemnitee, to:
      
        c/o 279 Bayview Drive            
        Barrie, Ontario
        L4M 4W5
             
(b)    If to the Company, to:
      
        InterTAN, Inc.
        279 Bayview Drive
        Barrie, Ontario L4M 4W5
        Canada
        Attention: Sr. Vice President, Secretary & General Counsel

 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
Section 22.    Contribution.    To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
 
Section 23.    Governing Law; Submission to Jurisdiction; Appointment of Agent
for Service of Process.    This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.
Except with respect to any arbitration commenced by Indemnitee pursuant to
Section 10(a), the Company and Indemnitee hereby irrevocably and



11



--------------------------------------------------------------------------------

unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to and submit to the exclusive jurisdiction of the Delaware Court
for purposes of any action or proceeding arising out of or in connection with
this Agreement, (iii) appoint, to the extent such party is not a resident of the
State of Delaware, irrevocably CT Corporation, 1209 Orange Street, Wilmington,
Delaware 19801 as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and (v)
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
otherwise inconvenient forum.
 
Section 24.    Miscellaneous.    Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. All references in this
Agreement to Sections shall be deemed to be references to Sections of this
Agreement unless the context indicates otherwise.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
INTERTAN, INC.
By:
 
/s/    JEFFREY A. LOSCH        

--------------------------------------------------------------------------------

   
Jeffrey A. Losch
Sr. Vice President, Secretary & General Counsel
           
    /s/    MICHAEL D. FLINK        

--------------------------------------------------------------------------------

Michael D. Flink



12